Name: Council Regulation (EEC) No 3270/81 of 16 November 1981 amending Regulations (EEC) No 2053/81, (EEC) No 2054/81, (EEC) No 2055/81, (EEC) No 2056/81 and (EEC) No 2057/81, opening, allocating and providing for the administration of Community tariff quotas for certain wines, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1981/82)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 81No L 330/4 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3270/81 of 16 November 1981 amending Regulations (EEC) No 2053/81 , (EEC) No 2054/81 , (EEC) No 2055/81 , (EEC) No 2056/81 and (EEC) No 2057/81 , opening, allocating and providing for the administration of Community tariff quotas for certain wines , falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1981/82) Article 2THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by Regulations (EEC) No 2053/81 ( 1 ), (EEC) No 2054/81 (2), (EEC) No 2055/81 (3), (EEC) No 2056/81 (4) and (EEC) No 2057/81 (5), the Community opened Community tariff quotas for the importation into the Community of Nine of certain wines origi ­ nating in Portugal ; whereas Council Regulation (EEC) No 2370/81 of 27 July 1981 laying down the arrange ­ ments applicable to trade between Greece and Portugal (6) provides that, from its entry into force, Greece is required to apply these tariff measures ; whereas the abovementioned Regulations should there ­ fore be amended, Regulation (EEC) No 2054/81 is hereby amended as follows : 1 . in Article 1 ( 1 ) the words 'of Nine' shall be deleted ; 2. the following sentence shall be added to Article 1 (2): 'Within these tariff quotas, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regulation (EEC) No 2370/81 .' 3 . the following paragraph shall be added to Article 2 : '4. Should Greece find that there is a demand for the product in question, it shall draw an appro ­ priate share from the reserve in so far as the level of the reserve permits.' HAS ADOPTED THIS REGULATION : Article 1 Article 3Regulation (EEC) No 2053/81 is hereby amended as follows : 1 . in Article 1 ( 1 ) the words 'of Nine' shall be deleted ; 2 . in Article 1 ( 1 ) the amount of 4 000 hectolitres shall be increased to 4 050 hectolitres ; 3 . the following sentence shall be added to Article 1 (2): 'Within these tariff quotas, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regulation (EEC) No 2370/81 .' 4 . in Article 2 (3) the amount of 410 hectolitres shall be increased to 460 hectolitres ; 5 . the following paragraph shall be added to Article 2 : '4 . Should Greece find that there is a demand for the product in question , it shall draw an appro ­ priate share from the reserve in so far as the level of the reserve permits .' Regulation (EEC) No 2055/81 is hereby amended as follows : 1 . save as mentioned below, there shall be no change in the English version of Article 1 ( 1 ) : 2 . in ^ Article 1 ( 1 ) the amount of 2 000 hectolitres shall be increased to 2 010 hectolitres ; 3 . the following sentence shall be added to Article 1 ( 1 ): 'Within this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regulation (EEC) No 2370/81 .' 4 . in Article 2 (3) the amount of 515 hectolitres shall be increased to 525 hectolitres ; 5 . the following paragraph shall be added to Article 2 : '4 . Should Greece find that there is a demand for the product in question, it shall draw an appro ­ priate share from the reserve in so far as the level of , the reserve permits .' ( 1 ) OJ No L 202, 22. 7 . 1981 , p . 17 . (2 ) OJ No L 202, 22 . 7 . 1981 , p . 21 . (&gt;) OJ No L 202, 22. 7. 1981 , p . 25. (4 ) OJ No L 202, 22. 7. 1981 , p . 31 . ( ») OJ No L 202, 22 . 7 . 1981 , p . 37 . (6) OJ No L 236, 21 . 8 . 1981 , p . 1 . 18 . 11 . 81 Official Journal of the European Communities No L 330/5 Article 4 1 . in Article 1 ( 1 ) the words 'of Nine shall be deleted ; 2. in Article 1 ( 1 ) the amount of 120 000 hectolitres shall be increased to 120 400 hectolitres ; 3 . the following sentence shall be added to Article 1 (2): 'Within these tariff quotas, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regulation (EEC) No 2370/81 .' 4 . in Article 2 (2) (b) the amount of 24 120 hectolitres shall be increased to 24 520 hectolitres ; 5 . the following paragraph shall be added to Article 2 : '3 . Should Greece find that there is a demand for the product in question, it shall draw an appro ­ priate share from the reserve in so far as the level of the reserve permits.' Regulation (EEC) No 2056/81 is hereby amended as follows : 1 . in Article 1 ( 1 ) the words 'of Nine' shall be deleted ; 2. in Article 1 ( 1 ) the amount of 5 000 hectolitres shall be increased to 5 025 hectolitres ; 3 . the following sentence shall be added to Article 1 ( 1 ): 'Within this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regulation (EEC) No 2370/81 .' 4 . in Article 2 (3) the amount of 1 270 hectolitres shall be increased to 1 295 hectolitres ; 5 . the following paragraph shall be added to Article 2 : '4 . Should Greece find that there is a demand for the product in question , it shall draw an appro ­ priate share from the reserve in so far as the level of the reserve permits .' Article 6 Article 5 Regulation (EEC) No 2057/81 is hereby amended as follows : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 November 1981 . For the Council The President CARRINGTON